Citation Nr: 0311198	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to service connection for a fractured right 
4th toe, claimed as secondary to the veteran's service 
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from May 5, 1969 to April 24, 
1970. 

The veteran was granted service connection for bilateral pes 
planus in a September 1972 rating decision and was awarded a 
30 percent disability rating.  

In May 1996, the RO received the veteran's claim for an 
increase in the disability rating assigned his bilateral pes 
planus (claimed as flat foot).  In a July 1996 rating 
decision, the RO confirmed and continued the veteran's 30 
percent rating.  The veteran disagreed with the July 1996 
rating decision and initiated this appeal.  The appeal was 
perfected as to the pes planus issue with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
December 1997.  

The veteran testified at a Travel Board hearing in March 
2000.  The transcript of the hearing is associated with the 
veteran's claims folder.

In May 2000, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the 30 percent rating assigned 
the veteran's bilateral pes planus, and which continued the 
previous denial of TDIU.  

Other issues

The Board observes that in addition to remanding the issues 
listed above, its May 2000 decision also reopened and denied 
a claim for service connection for posttraumatic stress 
disorder (PTSD).  The Board's decision is final.  See 38 
C.F.R. § 20.1100 (2002).  Accordingly, that issue will be 
addressed no further in this decision.

The Board also observes that in a March 1978 Board decision, 
the veteran's claims for service connection for a leg 
disorder, a back disorder, a psychiatric disorder and for 
drug addiction were denied.  That decision is final.  See 38 
C.F.R. § 20.1100 (2002).

In a November 1997 rating decision, in addition to continuing 
the 30 percent rating for pes planus, denying claims for TDIU 
and for service connection for a fractured right 4th toe and 
for posttraumatic stress disorder, the RO also denied the 
veteran's claim for a nonservice-connected pension.  However, 
in a March 1999 rating decision, the claim for a nonservice-
connected pension was granted.  The veteran has not appealed 
that decision, and that issue will not be addressed by the 
Board in this decision.

In a January 1998 statement, the veteran indicated that he 
had tarsal tunnel syndrome and Hepatitis C, both of which he 
attributed to active military service.  To the extent that 
the veteran would like to pursue claims for service 
connection for these disabilities, they are referred back to 
the RO for adjudication. 

The issues of entitlement to service connection for a 
fractured right 4th toe, claimed as secondary to the 
veteran's service connected bilateral pes planus and 
entitlement to TDIU will be addressed in the remand portion 
of this decision.




FINDING OF FACT

The veteran's bilateral pes planus is manifested by 
complaints of pain and tenderness, swelling and muscle 
spasms.  Objective clinical findings include marked 
pronation, but no evidence of marked inward displacement of 
the tendo achillis; facilitation and muscle spasms while 
resting on the left foot and muscle spasms in the posterior 
tibial tendon, but no evidence of spasms of the tendo 
achillis; and a finding that the clinical evidence was not 
consistent with the severity of pain reported by the veteran.


CONCLUSION OF LAW

The criteria for a higher disability rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral pes planus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's May 2000 
remand, by the remand itself, by July 1996 and November 1997 
rating decisions, by the November 1997 and March 1999 SOCs, 
and by the January 2003 SSOC of the pertinent law and 
regulations and the need to submit additional evidence on his 
claims.  

In August 1996, the RO sent the veteran a letter requesting 
that he identify where he had been treated for his pes planus 
in the previous year so that the RO could obtain pertinent 
evidence.  The RO enclosed release forms for the veteran to 
complete.  

Following the Board's May 2000 remand, the RO sent the 
veteran a letter in October 2000, instructing him to provide 
the RO with names, addresses and approximate dates of 
treatment by VA and non-VA health care providers so that the 
RO could assist him in obtaining the required evidence.  

In December 2000, the RO sent the veteran a letter notifying 
him of VA treatment records it was in the process of 
obtaining and requesting that he identify any other pertinent 
records not already obtained. 

More significantly, a letter was sent to the veteran in 
December 2002, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the December 2002 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO scheduled the veteran for a VA 
examination to evaluate his disability in June 1996, but the 
veteran failed to report for that examination.  In response 
to the Board's May 2000 remand the veteran underwent VA 
examinations in September and October 1997, the results of 
which are reported below.  

In response to an August 1996 request from the RO, the 
veteran identified records from Tifton General Hospital and 
from VA, in September 1996.  The RO requested and obtained 
these records.  In a November 2000 letter, the veteran 
identified treatment records from VA Medical Centers in 
Memphis, Tennessee and Augusta, Georgia.  The RO requested 
those records.  In December 2000, the veteran was afforded an 
independent medical examination.  In April 2002, the veteran 
submitted a letter stating that there were no pertinent 
records at Memphis.  Nevertheless, records from both Augusta 
and Memphis were obtained by the RO.  In response to the RO's 
December 2002 request for evidence, the veteran responded 
with a list of medical treatment providers.  In the January 
2003 SSOC, the RO indicated that these records had been 
obtained.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran has specifically contended that his September and 
October 1997 VA examinations were inadequate.  In a January 
1998 statement, he contended that the examinations were 
cursory and in conflict with those of other VA records.  
However, the Board finds that the September 1997 and October 
1997 examination reports reflect a familiarity with and 
discussion of the veteran's clinical history and present 
complaints, that pertinent diagnostic tests were conducted, 
and that the results were adequate for rating purposes.  

The veteran specifically disagreed with the October 1997 VA 
examiner's finding that the veteran had good pulses in both 
feet.  He contends that this conflicts with a finding in an 
earlier VA outpatient treatment report.  However, a conflict 
in medical findings does not indicate an inadequate 
examination.  In addition, the Board notes that the October 
1997 findings are also supported by the veteran's private 
physician Dr. G.S.H., who found in March 2000 that the 
veteran's capillary fill time was within normal limits, and a 
vascular analysis presented with dorsalis pedis pulse of 2/4 
bilateral and posterior tibial pulse of 1/4 bilaterally.  
Skin texture and turgor were normal.  There was no edema.

Further, the Board finds that the September 1997 and October 
1997 examiners made findings that were pertinent to the 
criteria under the diagnostic code used to evaluate the 
veteran.  The Board can find nothing to indicate that the 
examinations were cursory or that the examiner did not give 
adequate attention to the veteran's complaints.  That the 
examiner's findings do not support the veteran's complaints 
or conflict with other findings is not a reason to find the 
examination inadequate.  Moreover, as a person without 
medical training, the veteran is not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board rejects the 
contention that the examination was inadequate.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].   

Finally, the Board notes that the veteran was afforded an 
independent medical examination in December 2000 to address 
specific outstanding issues with respect to his disability.  
The veteran has not contended that the December 2000 
examination was inadequate.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a Travel Board hearing in 
his December 1997 VA Form 9, and he appeared before the 
undersigned in March 2000.  The transcript of that hearing is 
of record.  Moreover, the veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to an increased rating for service connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected bilateral pes planus.  His disability is 
currently assigned a 30 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2002) [flatfoot, acquired].  He 
has specifically requested a 50 percent rating, which is the 
highest schedular rating available under Diagnostic Code 
5276.



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2002) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2002).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to bilateral pes planus, 
the veteran has been diagnosed with a fracture of the 4th toe 
on the right foot.  This is not service-connected.  Service 
connection was denied for that disability in a November 1997 
rating decision.  The veteran has also complained of knee, 
leg and spine disorders, which could conceivably contribute 
to the symptomatology associated with the veteran's bilateral 
pes planus, but for which service connection has not been 
established.  

In addition, the December 2000 independent examiner noted 
small calcaneal spurs in both feet, and mild degenerative 
changes in a metatarsal phalangeal joint of the right foot.  
The October 2000 report of Dr. G.S.H. also diagnosed hallux 
valgus and sinus tarsi syndrome in the subtalar joint region, 
bilaterally.  These conditions are not service connected and 
have not been medically related to the service connected pes 
planus.  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board notes that the December 2000 examiner was 
specifically asked to differentiate between the various 
impairments of the veteran's feet with respect to the 
veteran's bilateral pes planus.  Also quite significant, the 
Board notes that the December 2000 examiner stated that he 
reviewed the veteran's medical records in detail in 
conjunction with his examination.  This indicates a greater 
awareness on the part of the examiner as to which conditions 
are service connected and which are not.  

The Board believes that the evidence, in particular December 
2000 examination report provides an adequate basis on which 
to distinguish symptoms attributable to the veteran's 
bilateral pes planus; however, to the extent that 
symptomatology related to the veteran's foot cannot fairly be 
distinguished between service connected and nonservice 
connected origin, the Board will attribute all such 
symptomatology to the veteran's bilateral pes planus.

Esteban concerns

Although the matter has not been raised by the veteran, the 
Board has explored the possibility of whether the veteran's 
bilateral hammertoes and plantar fasciitis should be 
separately rated.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2002); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2002); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

An October 1996 treatment report diagnosed bilateral 
hammertoes, and in October 2000, Dr. G.S.H. attributed both 
hammertoes and bunions to the veteran's service connected 
bilateral pes planus.  He stated that these conditions would 
not resolve without adequate control of pronation.  However, 
as the lowest compensable rating for hammertoes requires a 
showing of the involvement of all toes, and as the October 
2000 report of G.S.H. shows that fewer than all of the 
veteran's toes are affected by hammertoe, the Board finds 
that a separate compensable rating is not warranted for the 
veteran's bilateral hammertoes.  

The December 2000 independent examiner found that the veteran 
had plantar fasciitis as a result of his bilateral pes 
planus.  In addition, Dr. G.S.H. noted a strain in the 
extensor digitorum brevis muscle as s result of pronation.  
However, the Board concludes that, given the identical 
manifestations of pain and tenderness, and the identical 
anatomical localization of the veteran's bilateral pes planus 
and plantar fasciitis, a separate rating would necessarily 
result in pyramiding.  See 38 C.F.R. § 4.14 (2002).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected right foot symptoms are 
currently rated under Diagnostic Code 5276 [flatfoot, 
acquired].  

In his May 1996 claim, the veteran stated that he has trouble 
walking due to his flat feet and is in constant pain.  In his 
August 1996 notice of disagreement, the veteran complained of 
severe cramping pain and swelling.  In a September 1996 
statement, the veteran complained of cramping and severe 
pain.  In an October 1996 statement, the veteran complained 
that he could not walk or stand for long periods because of 
foot pain.  In an October 1996 orthopedic note, the veteran 
stated that he could walk a couple miles without pain.  He 
gets muscle spasms 2 or 3 times a day.  In the October 1997 
VA examination, the veteran complained of muscle spasms in 
his feet and losing control of his feet.  In the December 
2000 independent examination, the veteran complained of 
bilateral foot and heel pain.  At his March 2000 hearing, the 
veteran stated that if he stands on his feet for any 2 or 3 
hours, they swell up to where he can't wear shoes and is 
unable to function normally. 

As will be discussed in more detail below, objective clinical 
findings include marked pronation, facilitation and muscle 
spasms while resting on the left foot, muscle spasms in the 
posterior tibial tendon, a tendo Achillis contracture in the 
left foot, and moderate to severe pain on palpation of the 
extensor digitorum brevis muscle and over the midtarsus 
region.

The Board finds that given the veteran's complaints, 
consisting of pain, spasms and swelling of the feet, and the 
symptoms attributed to his bilateral foot disability, the 
criteria enumerated under Diagnostic Code 5276 are 
particularly appropriate.  

The Board has also considered whether other applicable 
diagnostic codes would be more appropriate.  Diagnostic Code 
5284 [foot injuries, other] is a more general code which 
rates as to level of overall impairment, so it could arguably 
be applied in this case.  However, it does not appear to be 
as appropriate as Diagnostic Code 5276, which is specifically 
congruent with both the diagnosis and the symptoms of the 
veteran's diagnosed foot disability.  

In short, based on the reported symptoms and diagnoses of 
record, the Board has concluded that Diagnostic Code 5276 is 
most appropriate for rating the veteran's bilateral foot 
disability. 

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Under Diagnostic Code 5276 [flatfoot, acquired], the 
following levels of disability are included.

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:
50 % Bilateral,
30 % Unilateral;

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities. 
30 % Bilateral,
20 % Unilateral;

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.

10 % Bilateral or unilateral. 

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

The words "moderate", "severe" and "pronounced" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 30 
percent rating and does not approximate the criteria which 
would allow for the assignment of a higher disability rating.  

With respect to the criteria for a 50 percent rating under 
Diagnostic Code 5276, the evidence does indicate the 
existence of pronation associated with weight bearing.  A 
January 1997 treatment report shows mild subtalar pronation 
evident on non weight bearing, and pronounced on weight 
bearing.  There was marked forefoot inversion present 
bilaterally with the subtalar joint neutral and metatarsal 
joint pronated.  The diagnosis was pes planus, symptomatic, 
with high forefoot varus.  A January 1997 podiatry note 
showed subtalar neutral pronation on the right with 5 degrees 
varus; 4 degrees varus on the left.  

Dr. G.S.H. found severe pronation on weight bearing in March 
2000 and October 2000.  The December 2000 VA examiner noted 
accentuated pronation, primarily between the hind and mid 
foot.  

Dr. J.B.B., in January 2000, noted obvious pes planus 
deformities.  X-ray analysis by Dr. G.S.H. in March 2000 
revealed eburnation and hardening of the lateral aspect of 
the subtalar joint indicating excessive pronation and 
pressure to the underlying calcaneal bone.  However, the 
September 1997 VA examiner noted that, with the exception of 
loss of normal plantar arches, the veteran's feet were within 
normal limits.  The October 1997 orthopedic examiner found 
that with the exception of mild pes planus and the fractured 
right 4th toe, there was no clinical deformity of the feet.

Despite these findings and the inclusion of pronation with 
the 50 percent level, the Board notes that pronation is also 
consistent with the 30 percent level, and evidence of its 
presence does not necessarily indicate entitlement to a 50 
percent rating where the overall symptomatology does not most 
closely approximate that level.  At both levels, the term 
"marked" is used to quantify the level of pronation (or 
other deformity at the 30 percent level).  

With respect to the other criteria, the Board notes that 
there is no evidence of marked inward displacement of the 
tendo Achillis.  In January 2000, Dr. J.B.B. found the 
Achilles to be intact.  

During medical treatment and at his March 2000 hearing, the 
veteran claimed to suffer severe spasms in his feet.  A June 
1997 letter from the veteran's wife supports this contention.  
However, the Board notes that the objective clinical evidence 
provides very little support for the presence of severe spasm 
of the tendo Achillis on manipulation, as characteristic of a 
50 percent rating.  Dr. G.S.H. did note in his March 2000 
report that there was facilitation and muscle spasms while 
resting on the left foot, but did not indicate involvement of 
the tendo Achillis.  In an August 2001 evaluation, Dr. K.W.K. 
noted a tendo Achillis contracture in the left foot.  He also 
noted muscle spasms, but found that they were localized in 
the posterior tibial tendon.  There is no indication of 
spasms of the tendo Achillis and no indication or notation of 
severe spasms generally.  

The veteran has consistently complained of tenderness of the 
plantar surface of the feet.  In the October 1997 VA 
examination, the veteran complained of pain almost anywhere 
his feet were touched.  He refused to heel and toe walk 
because he said it hurt his feet too much.  In a March 2000 
evaluation, Dr. G.S.H. noted complaint of severe pain in the 
sinus tarsi area to the lateral aspect of the subtalar joint.  
Moderate to severe pain was noted on palpation of the 
extensor digitorum brevis muscle.  

In January 2000, Dr. J.B.B. noted tenderness over the 
midtarsus region.  However, Dr. J.B.B. did not indicate the 
severity of the pain reported.  The severity is of course 
particularly significant, as the 30 percent level also 
contemplates pain, and it is the degree or severity of pain 
or tenderness that separates the levels of impairment under 
Diagnostic Code 5276.  For a 50 percent rating, the evidence 
must approximate extreme tenderness of plantar surfaces of 
the feet.  The veteran has described his pain as severe and 
chronic.  In a March 2000 statement, he described it as 
debilitating and never-ending.  In the December 2000 
examination, the veteran described his pain as debilitating.  
He stated that it rendered him unable to vacuum, go shopping, 
push a lawn mower, take out the trash or garden.  He 
described daily flare ups of pain that are excruciating.  
However, in this regard, the Board finds it particularly 
notable that the December 2000 independent examiner found 
that the clinical evidence was not consistent with the 
severity of the pain reported by the veteran.  

The criteria of tenderness and pain are particularly 
subjective.  The Board has of course considered all of the 
veteran's contentions concerning the severity of his pain, 
and of his service-connected bilateral foot symptomatology in 
general, as discussed above.  Although the veteran is 
competent to report his symptoms, like all evidence, his 
self-reports and hearing testimony must be evaluated in the 
light of the entire record.  See Madden, supra; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [although 
the Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements]. 

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).

In this case, a significant factor affecting the weight 
assigned by the Board to the veteran's characterization of 
the severity of his disabilities is that there is some 
indication from the evidence that the veteran's complaints 
may have been exaggerated or may be motivated in part by 
drug-seeking behavior.  In the October 1997 VA examination, 
the examiner noted that the veteran asked whether or not he 
should tell the truth or should make things sound worse than 
they are so that he could get his pension.  He asked the 
examining technician prior to beginning his psychological 
testing whether or not he should do well or do poorly on the 
tests.

In a February 1998 psychiatric evaluation, the examiner sated 
that the veteran appeared to have exaggerated his problems as 
a cry for help or to create an impression of severe 
disturbance.  An August 2001 treatment report notes the 
examiner's opinion that the veteran's behavior highly 
suggests drug diversion for other use.  

The veteran identified treatment from a Dr. R.B.R. from 1977 
to 1978, but when the RO requested those records, he replied 
that the veteran was not treated but simply came in 
requesting prescriptions of dilaudid.  The Board notes that 
the veteran was hospitalized for drug or alcohol abuse in 
March 1977, November 1977, July 1992, August 1992, January 
1997.

Also with respect to the veteran's credibility, the Board 
notes that although the veteran's service records clearly 
show that he was not injured during service, but was 
discharged due to a preexisting pes planus condition, the 
veteran has consistently stated that he injured his feet 
during his active service.  In a February 1975 examination, 
he stated that he injured his feet after jumping from a 
moving vehicle.  In September 1976 and on later occasions, he 
stated that he injured his feet while jumping out of a 
burning helicopter moments before it crashed.  In July 1999, 
he stated that he fell 20 to 30 feet to the ground in this 
incident.

Boiled down, the primary evidence in support of the veteran's 
claim as to the severity of his symptomatology comes from his 
own self-serving statements.  The Board concludes that the 
probative medical evidence, which has been described in 
detail above, demonstrates a level of impairment that is at 
most severe, but not pronounced, and this evidence outweighs 
the veteran's statements to the contrary.  

The 50 percent level contemplates symptoms of such severity 
as are not improved by orthopedic shoes or appliances.  The 
evidence shows that the veteran has obtained orthopedic shoes 
and inserts on a regular basis from VA.  He has repeatedly 
stated that they are not of benefit to him.  In the March 
2000 hearing, he stated that orthotics do not improve the 
condition of his feet.  He also stated this to the Dr. G.S.H. 
in March 2000.  However, as stated above, the Board finds the 
medical evidence to be more persuasive than the veteran's 
statements.  Here the medical evidence provides a slightly 
divergent picture.  Dr. G.S.H. found in October 2000 that the 
orthotics were not likely to provide adequate control of the 
veteran's pronation.  However, in December 2000, the 
independent examiner found that the veteran's heel discomfort 
should be relieved by appropriate use of orthotics.  He 
further found that while the veteran limped with bare feet, 
his gait was normal with his shoes on, and the wear pattern 
on both his shoes was normal.  The examiner concluded that 
the veteran's supple flat feet, with no abnormal callosities, 
indicates a condition that normally is mildly symptomatic 
when treated with appropriate shoes and orthotics.  Thus, 
while the medical evidence does not indicate that the 
veteran's symptoms can be completely remedied by use of 
orthotics, the evidence clearly shows that improvement is 
possible through appropriate use of orthotics.  

The Board concedes that the medical evidence of record does 
not present a uniform picture of the veteran's degree of 
impairment.  Dr. G.S.H. in October 2000 described the 
veteran's pes planus as severe.  While the October 1997 VA 
examiner diagnosed mild pes planus, with the objective 
evidence for disability in the feet found to be practically 
nil.  As stated, the December 2000 independent examiner found 
that, if treated with proper orthotics, the condition of the 
veteran's feet was consistent with mild symptomatology.  The 
Board considers the opinion of the December 2000 independent 
examiner particularly persuasive for the reason that he 
stated that he reviewed the veteran's claims file in detail 
in conjunction with the examination.  This is significant 
considering the multiple disabilities affecting the veteran's 
feet.  However, even conceding the opinion of Dr. G.S.H. that 
the veteran's bilateral pes planus is severe, the Board notes 
a severe level of symptomatology is entirely consistent with 
the 30 percent level.  A 50 percent rating is only warranted 
where symptoms are pronounced.

The Board has also considered the veteran's argument based on 
findings in service showing severe pes planus, that if he was 
severe at that time, his condition must have gotten worse 
since.  The Board simply observes that the objective medical 
evidence does not show the level of symptomatology required 
for a 50 percent rating.  Further, the veteran stated in 
October 2000 that he had a discussion with Dr. G.S.H., who 
told him that he displayed all the criteria for a 50 percent 
rating.  However, the Board observes that Dr. G.S.H.'s 
medical findings do not support a 50 percent rating; and in 
light of the Board's findings above as to the veteran's 
credibility, the veteran's description of a physicians 
findings, unsubstantiated by a medical opinion are not 
persuasive.

In short, the medical evidence of record appears to support a 
conclusion that the veteran's service-connected right foot 
disability is at most severe in degree, but is not 
pronounced.  Indeed, the Board notes that the October 1997 VA 
orthopedic examiner characterized the veteran's pes planus as 
"mild".  And the December 2000 independent examiner 
concurred, describing the absence of abnormal callosities as 
a condition that normally is mildly symptomatic.  The 
objective evidence simply does not show a level of 
symptomatology that is consistent with the assignment of a 50 
percent disability rating.  Overall, the evidence of record 
most closely approximates the criteria for a 30 percent 
rating.  

Therefore, in light of the evidence and for the reasons 
stated, the Board concludes that there is no basis in the 
evidence of record to support an increased rating for the 
veteran's bilateral pes planus.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  However, the 
veteran has pointed to no manifestations of his disability 
which would allow for the assignment of additional disability 
under 38 C.F.R. §§ 4.40 and 4.45 (2002).  While the veteran 
has described pain and tenderness, these have not been 
associated with motion of the foot or any joint as 
contemplated by the above provisions.  Rather, the veteran's 
pain and tenderness have primarily been associated with 
pressure on the plantar surface of the foot.  His pain has 
been described as cramping, and is associated with standing 
still as well as walking.  Accordingly, the Board finds 
insufficient evidence to warrant a higher disability 
evaluation on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45 (2002).

Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

The Board notes that in addition to his service connected 
bilateral pes planus, the veteran also suffers from a 
fractured right 4th toe, a back disorder, hepatitis, a 
psychiatric disorder, a personality disorder, as well as 
substance abuse.  A certain degree of occupational impairment 
is contemplated in the 30 percent rating currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  However, the veteran 
has not indicated, nor has he presented evidence to support 
the premise, that his service connected bilateral pes planus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  The veteran 
stated in his August 1996 notice of disagreement that he has 
been hospitalized over 20 times for his feet.  The records 
shows that the veteran underwent surgery on several occasions 
for his 4th toe fracture.  However, the evidence does not 
reflect any hospitalization for his service connected 
bilateral pes planus.  The veteran stated in his September 
1997 VA examination that he lost six months of work due to 
pain in the prior year; however, in a September 1997 claim 
for TDIU, the veteran stated that he had not worked since 
1985.  The December 2000 independent examiner found that he 
was able to work at sedentary occupations.

There is no evidence of an extraordinary clinical picture, 
such as repeated surgery for pes planus.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected bilateral 
pes planus does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral pes planus.  The 
benefit sought on appeal is accordingly denied.


ORDER

The criteria for a 50 percent rating for bilateral pes planus 
not having been met, the claim for an increased rating is 
denied.




REMAND

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to service connection for a fractured right 
4th toe, claimed as secondary to the veteran's service 
connected bilateral pes planus.

Factual background

The RO denied service connection for a fractured right 4th 
toe in a November 1997 rating decision.  The veteran 
disagreed with the November 1997 rating decision in a January 
1998 letter.  The record does not reflect that a SOC was 
issued by the RO or that the veteran indicated a desire to 
terminate his appeal.  

Analysis

When a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, a pending 
appeal as to that issue is not abrogated.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a NOD is filed, but an SOC 
has not been issued, the Board must remand the claim to the 
RO to direct that an SOC be issued.  

The issue of entitlement to service connection for a 
fractured right 4th toe is therefore REMANDED for the 
following action:

The RO should contact the veteran and 
ascertain whether he still wishes to 
pursue the issue of entitlement to 
service connection for a fractured right 
4th toe.  If the veteran responds in the 
affirmative, the RO should issue a SOC 
pertaining to that issue.  The veteran 
should be provided with appropriate 
notice of his appellate rights.

The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

The claim for TDIU is inextricably intertwined with the issue 
of entitlement to service connection for a fractured right 
4th toe.  Accordingly, the Board defers any action on the 
appealed issue of entitlement to TDIU pending adjudication by 
the RO on the issue of entitlement to service connection for 
a fractured right 4th toe.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

